Per Curiam:
We think the evidence offered by the plaintiff to prove the condition of the accounts at the time the representations were made, and excluded by the court, was competent as tending to show the falsity of the representations made by the defendant which were directly connected with the purchase of the bill of goods in question. It follows that the judgment appealed from must be reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. McLaughlin, J., dissented upon the ground that the offer to prove on the thirty-first of December, ten days after the letter in which it is claimed a false statement was made, did not establish that the statement was false at the time it was made. Judgment reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.